Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 3/19/2021; claims 1-20 are pending. 
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This pending application is a CONTINUATION of a US Ser. No. 16/244,679, and a US Ser. No. 14/812,941 filed on 7/29/2015.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a service procedure: Claims 1, 17, and 20.
- a supplemental service procedure: Claims 1, 17, and 20
- a remote server: Claims 1, 17, and 20
- a trigger event (e.g., checking a timing belt/battery during a tune-up service): Claims 1, 17, and 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
7.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
9.    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
10.    Independent claim 1, 17, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, and 8 of  US Pat. 10,216,796 B2 (same assignee) wherein pending claim 1. 17, and 20 are clearly having similar limitations with claims 1, and 8 of US Pat. 10216796 B2.
Although the claims at issue are not expressly identical, they are not patentably distinct from each other because these claimed inventions are directed to using the same driving support apparatus for the same claimed purpose. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rogers et al (US Pub. 20110153151 A1) hereinafter “Rogers”, in view of Phung et al., (US Pub. 2002/0007237 A1) hereinafter “Phung”. 
A. Per independent claims 1, 17, and 20: Rogers and Phung already suggest a structure, a method, and a medium to perform features:
requesting, by a client device from a remote server, a service procedure including a plurality of procedural steps for servicing a vehicle (see Rogers, FIG. 6 a two-way communication between a REMOTE BROWSER/SERVER 180, and a CLIENT/LOCAL SHOP SERVER 170, see also Phung Fig. 5);
receiving, by the client device from the remote server, a supplemented service procedure (i.e., exchanging additional information - see Rogers, FIG. 6 a two-way communication between a REMOTE BROWSER/SERVER 180, and a CLIENT/LOCAL SHOP SERVER 170), wherein the supplemented service procedure includes a piece of supplemental service information to supplement a particular procedural step of the service procedure (see Phung, Fig. 4: examining a vehicle’s emission,  then pick one of TTN_ID:20011 or TTN_ID:2002 to do a next step);
detecting, by the client device, an occurrence of a trigger event associated with performance of the particular procedural step of the service procedure (i.e., detecting a trigger prompt, see Phung, FIG. 4 “Pick one”) ; and
in response to detecting the occurrence of the trigger event, displaying the piece of supplemental service information on the client device during performance of the particular procedural step of the service procedure (see Phung, displaying “Check vent vacuum: Plug canister fitting & Apply vacuum up” or “Replace Purge Solenoid”).
Rogers does not expressly disclose about displaying a supplemental service info (see Rogers, FIG. 4 ref. 230).
However, Phung teaches that claimed limitation (see Phung, FIGs. 3-4: receiving New Data 251: “a supplemental service info” and displaying a flow-chart of FIG.4  to a technician).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both Rogers and Phung disclosures to add a supplemental service/a trigger event (if needed, e.g., checking a timing belt/battery for replacement during a tune-up service) during servicing a vehicle to guarantee a good working product/service at the time of delivery.
B.	Per dependent claims 2-3, 18: The rationales and references for a rejection of claim 1 are incorporated.
Referring to claim 2, Phung also suggests that a supplemented service procedure received by the client device from the remote server includes an indication of the trigger event (i.e., detecting a trigger prompt, see Phung, FIG. 4 “Pick one”).
Referring to claims 3 and 18, Phung also suggests that receiving image data captured by a camera of the client device (a technician could upload a camera’s image of a part/component for references), wherein the captured image data shows the vehicle during performance of the service procedure, wherein the occurrence of the trigger event is detected by processing the captured image data showing the vehicle during performance of the service procedure: i.e., results of using a generic part/component: easily matching a dimension), see Phung, FIG. 4 “Pick one” requires a response from a user.
11.	Claims 4-7, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rogers, in view of Phung, and in view of NPL article “2012 Toyota Camry Owner’s Manual” (hereinafter “Toyota”).
The rationales and references for a rejection of claim 3 are incorporated.
A.  Referring to claim 4: The examiner respectfully submits that this claim’s limitation is old and well-known in the art because “image data comprises video data received from the camera” has been an inherent characteristic of camera (see Rogers FIG. 6 where images are exchanged between  a LOCAL SHOP SERVER 170 and a REMOTE BROWSER OR SERVER 180).
B.  Referring to claim 5: The examiner respectfully submits that this claim’s limitation is old and well-known in the art
A step of overlaying the piece of supplemental service information onto the video data as part of an augmented reality (AR) presentation (e.g., watching an attached video clip how to tie a wheel nut after replacing a flat tire (see Toyota, page 447).
C.  Referring to claim 6: Applicant claims a step of using a portable display device having a camera. The examiner respectfully submits that this claim’s limitation is old and well-known in the art  (e.g., using a technician smart phone to take a picture of Toyota Camry 2012 Owner Manual to use Toyota suggested tightening torque of 103N.m, page 448).
D.  Referring to claims 7, and 19: Applicant claims a step of using a head-mountable device (HMD). The examiner respectfully submits that claim’s limitation is old and well-known in the art or AR; therefore, an Official Notice is taken here (e.g., see Skourup et al (US Pub. 20090300535 A1) para.[0034]).
E.  Referring to claim 8: Applicant claims that a trigger event comprises a technician action associated with the particular procedural step of the service procedure. The examiner respectfully submits that Phung suggests this step (see Phung, FIG. 4 “Pick one”).
F.  Referring to claim 9: Applicant claims about displaying a particular procedural step of the service procedure on the client device in response to detecting the trigger event. The examiner respectfully submits that claim’s limitation is old and well-known in the art; therefore, an Official Notice is taken here (e.g., see Phung, FIG. 4 “Pick one” and see Ljujic (US Pub. 20150371219 A1 para. [0152]) where a specific link is established to open a specific webpage).
G.  Referring to claim 10: Applicant claims about the piece of supplemental service information comprises a metric associated with a vehicle component (this is a standard representation for other compatible comparisons in a metric system (see Toyota Camry 2012 Owner Manual to use Toyota suggested tightening torque of 103N.m, page 448).
H.  Referring to claim 11: Applicant claims about the metric associated with the vehicle component comprises at least one of a torque specification or a torque pattern for at least one fastener of the vehicle component (e.g., a required torque value to make sure an attached component is tight enough - see  2012 Toyota Camry Owner Manual to use Toyota suggested tightening torque of 103N.m, page 448).
I.  Referring to claim 12: Applicant claims a step of the service procedure comprises a direction to add a fluid to one of a vehicle component or a vehicle system, and wherein the piece of supplemental service information comprises at least one of a fluid capacity or fluid specifications of the one of the vehicle component or the vehicle system (e.g., for routine changing engine oils, SAE 0W-20 is the best choice for good fuel economy and good starting in cold weather - see 2012 Toyota Camry Owner Manual to use Toyota suggested of using SAE 0W-20 oil, page 475, and to add transmission fluid type/capacity on page 478).
J.  Referring to claim 13: Applicant claims a step of wherein the piece of supplemental service information comprises a location in the vehicle of a vehicle component – Toyota suggests this step (e.g., where to find a spare tire in a 2012 Toyota Camry vehicle, see Toyota page 442)
K.  Referring to claim 14: Applicant claims a step of wherein the piece of supplemental service information includes a notification to inspect at least one proximate vehicle component - Toyota suggests this step (e.g., information can be a notification: “MAINTENANCE REQUIRED SOON”, checking driving mileages, and step to reset MAINTENANCE LED – see Toyota pages 429, 176, and 338).
L.  Referring to claim 15: Applicant claims a step of wherein the piece of supplemental service information includes an indication of availability of at least one vehicle part to be used in performance of the service procedure (Toyota suggests to check cooling fan sound, and the availability of a correct fuse (7.5 Ampere) for a “Battery cooling fan” – see Toyota, pages 32, 390)
11. Claim 16 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rogers in view of Phung, and in view of  Malin et al., (US Pub. 2002/0007289 A1).
The rationales and references for a rejection of claim 1 are incorporated.
	Rogers and Phung do not disclose that “the piece of supplemental service information includes an indication of customer approval of the particular procedural step of the service procedure”; however, FIG. 9 disclose a process that require an insurance agent’s approval ( see Malin et al, FIG. 9, step 940). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Rogers, Phung, and Malin et al to get an approval from an owner/insurance agent of a vehicle before  starting a service due to  many different available sources to provide a reasonable cost to an owner/insurance agent.
Conclusion
12.	Pending claims 1-20 are rejected. 
13.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662